                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

UNITED STATES OF AMERICA,                           )
                                                    )
                              Plaintiff,            )
                                                    )
                         v.                         )     No. 1:12-cr-00141-WTL-MJD
                                                    )
JOSUE TAPIA-ROMAN,                                  ) -05
                                                    )
                              Defendant.            )

                ORDER ADOPTING REPORT AND RECOMMENDATION

       Having reviewed Magistrate Judge Doris L. Pryor’s Report and Recommendation that

Josue Tapia-Roman’s supervised release be revoked, pursuant to Title 18 U.S.C. Sec. 3401(i), Rule

32.1(a)(1) Federal Rules of Criminal Procedure and Title 18 U.S.C. Sec. 3583, the Court now

approves and adopts the Report and Recommendation as the entry of the Court, and orders a

sentence imposed of imprisonment of three (3) months in the custody of the Attorney General.

Upon the Defendant’s release from confinement, he will not be subject to supervised release.



       Dated: 3/1/2019


Distribution:

Bradley A. Blackington
UNITED STATES ATTORNEY'S OFFICE
bradley.blackington@usdoj.gov

Matthew P. Brookman
UNITED STATES ATTORNEY'S OFFICE - EV
Matthew.Brookman@usdoj.gov

James A. Edgar
J. EDGAR LAW OFFICES, PC.
jedgarlawyer@gmail.com
MaryAnn Totino Mindrum
UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
maryann.mindrum@usdoj.gov

Josh J. Minkler
UNITED STATES ATTORNEY'S OFFICE
josh.minkler@usdoj.gov
